Exhibit 10(iii)(y)
COMMERCIAL METALS COMPANY
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
(the “Participant”)
has been granted a Restricted Stock Unit Award under this Award Agreement (the
“Agreement”) in accordance with Section 6.6 of the Commercial Metals Company
(the “Company”) 2006 Long-Term Equity Incentive Plan (the “Plan”).
     1. Terms of Award. The number of shares of Common Stock that may be
delivered is __________ (the “Awarded Units”). The Date of Grant is June 3,
2010.
     2. Subject to Plan. This Agreement is subject to the terms of the Plan, and
the terms of the Plan shall control unless they are inconsistent with the
provisions of this Agreement. The capitalized terms used in this Agreement that
are defined in the Plan shall have the meanings assigned to them in the Plan.
     3. Vesting; Timing of Delivery of Shares.
     a. Subject to special vesting and forfeiture rules in this Agreement,
provided the Participant is employed by or providing services to the Company or
a Subsidiary on the applicable vesting date, the Awarded Units shall vest and
become payable as follows:
     (i) Second anniversary of the Date of Grant: Fifty percent (50%) of the
total Awarded Units.
     (ii) Fourth anniversary of the Date of Grant: Fifty percent (50%) of the
total Awarded Units.
     b. Notwithstanding the foregoing, all Awarded Units shall automatically
become 100% vested and payable upon (i) death; (ii) Termination of Service as a
result of Total and Permanent Disability; (iii) Termination of Service as a
result of retirement on or after attaining age sixty-two (62); (iv) Termination
of Service following the attainment of age fifty-five (55) and ten (10) years of
employment with the Company or any Subsidiary; (v) Termination of Service
following the attainment of age fifty (50) and fifteen (15) years of employment
with the Company or any Subsidiary; or (vi) the occurrence of a Change in
Control.
     c. In the event of vesting of Awarded Units pursuant to Section 3.a., the
Participant’s death, or the occurrence of a Change in Control, upon the earlier
of the date (i) the Awarded Units become vested pursuant to Section 3.a.,
(ii) the Participant’s death, or (iii) the Change in Control occurs, or as soon
as practical thereafter, but in no event later than 60 days following such date,
the Company shall deliver to the Participant or the Participant’s personal
representative a number of shares of Common Stock equal to the aggregate number
of vested Awarded Units credited to the Participant.
     d. Subject to Section 17.b., in the event of the Participant’s Termination
of Service as a result of (i) Total and Permanent Disability, (ii) retirement on
or after attaining age sixty-two (62); (iii) following the attainment of age
fifty-five (55) and ten (10) years of employment with the

 



--------------------------------------------------------------------------------



 



Company or any Subsidiary, or (iv) following the attainment of age fifty
(50) and fifteen (15) years of employment with the Company or any Subsidiary,
the Company shall, upon Termination of Service, or as soon as practical
following such Termination of Service, but in no event later than 60 days after
the Termination of Service, deliver to the Participant or the Participant’s
personal representative a number of shares of Common Stock equal to the
aggregate number of vested Awarded Units credited to the Participant.
     4. Forfeiture of Awarded Units. Awarded Units that do not become vested and
payable in shares of Common Stock in accordance with Section 3 shall be
forfeited on the earlier of the date of the Participant’s Termination of Service
or June 3, 2014.
     5. Restrictions on Awarded Units and Rights of a Stockholder. The
Participant will not be treated as a stockholder with respect to any shares of
Common Stock covered by this Agreement until the issuance of a certificate or
certificates to the Participant for the shares. Article 11 of the Plan shall
cover any adjustments for dividends or other rights for which the record date is
prior to the issuance of such certificate or certificates. Subject to the
provisions of the Plan, until the date shares of Common Stock are delivered to
the Participant under the Awarded Units (the “Restriction Period”), the
Participant shall not be permitted to sell, transfer, pledge or assign any of
the Awarded Units or any shares of Common Stock that may be delivered under the
Awarded Units. All of the rights of the Participant in the Awarded Units and the
Common Stock issued upon vesting of the Awarded Units are subject to Section 16
of this Agreement.
     6. Book Entry or Certificate Issuance of Shares and Legend. All shares of
Common Stock delivered shall be represented by, at the option of the Company,
either book entry registration in the Company’s direct registration services or
by a certificate. If the Common Stock was not issued in a transaction registered
under the federal and state securities laws, all shares of Common Stock
delivered under the Awarded Units that are issued in certificate form shall bear
an restrictive legend and shall be held indefinitely, unless they are
subsequently registered under the federal and state securities laws or the
Participant obtains an opinion of counsel, satisfactory to the Company, that
registration is not required. All shares of Common Stock delivered that are
issued in book entry direct registration services form shall be subject to the
same restrictions described in a restrictive legend.
     7. Specific Performance. The parties acknowledge that remedies at law will
be inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.
     8. Investment Representation. Unless the Common Stock is issued to him in a
transaction registered under federal and state securities laws, the Participant
represents and warrants that all Common Stock which may be acquired hereunder
will be acquired by the Participant for investment purposes for his own account
and not with any intent for resale or distribution in violation of federal or
state securities laws.
     9. Participant’s Acknowledgments. The Participant acknowledges that a copy
of the Plan has been made available for his review by the Company, and
represents that he is familiar with the terms of the Plan, and accepts this
Award subject to all the terms of the Plan. The Participant agrees to accept as
binding, conclusive, and final all decisions or interpretations of the Committee
or the Board, as appropriate, upon any questions arising under the Plan or this
Agreement.
     10. Law Governing; Venue. This Agreement shall be governed by, construed,
and enforced in accordance with the laws of the State of Texas (excluding any
conflict of laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).

2



--------------------------------------------------------------------------------



 



Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement shall be brought in the courts of the State
of Texas, County of Dallas, or, if it has or can acquire jurisdiction, in the
United States District Court for the Northern District of Texas, and each of the
parties irrevocably submits to the exclusive jurisdiction of each such court in
any such proceeding, waives any objection it may now or hereafter have to venue
or convenience of forum, agrees that all claims in respect of the proceedings
shall be heard and determined only in any such court and agrees not to bring any
proceeding arising out of or relating to this Agreement in any other court.
     11. Legal Construction. In the event that any term of this Agreement is
held by a court to be invalid in any respect, the invalid term shall not affect
any other term that is contained in this Agreement and this Agreement shall be
construed in all respects as if the invalid term had never been contained
herein.
     12. Entire Agreement. This Agreement together with the Plan supersede any
and all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter of this Agreement and
constitute the sole agreements between the parties with respect to the subject
matter.
     13. Parties Bound. The terms that are contained in this Agreement shall
apply to, be binding upon, and inure to the benefit of the parties and their
respective heirs, executors, administrators, legal representatives, and
permitted successors and assigns, subject to the limitation on assignment set
forth in this Agreement.
     14. Modification. No change or modification of this Agreement shall be
valid unless the change or modification is in writing and signed by the parties.
However, the Company may change or modify the terms of this Agreement without
the Participant’s consent or signature if the Company determines that such
change or modification is necessary to comply with or be exempt from the
requirements of Section 409A of the Code. In any event, the Company may amend
the Plan or revoke the Awarded Units to the extent permitted by the Plan.
     15. Tax Requirements. The Participant should consult immediately with his
own tax advisor regarding the tax consequences of this Agreement. The Company
(or a Subsidiary that is the Participant’s employer) (for purposes of this
Section 15 “Company” includes any applicable Subsidiary), shall have the right
to deduct from all amounts paid in stock, cash or any other form, any taxes
required by law to be withheld in connection with this Award. The Company may
also require the Participant receiving shares of Common Stock to pay the Company
the amount of any taxes that the Company is required to withhold in connection
with this Award. Such payments shall be made when requested by Company and may
be required prior to the delivery of any certificate representing shares of
Common Stock. Such payment may be made at the election of the Participant (i) by
the delivery of cash to the Company in an amount that equals (or exceeds, to the
extent necessary to avoid the issuance of fractional shares under (iii) below)
the required tax withholding obligations of the Company; (ii) if the Company, in
its sole discretion, so consents in writing, the actual delivery by the
Participant to the Company of shares of Common Stock that the Participant has
not acquired from the Company within six (6) months, with an aggregate Fair
Market Value that equals or exceeds (to avoid the issuance of fractional shares
under (iii) below) the required tax withholding payment; (iii) if the Company,
in its sole discretion, so consents in writing, the Company’s withholding of a
number of shares to be delivered upon the vesting of this Award, with an
aggregate Fair Market Value that equals (but does not exceed) the required tax
withholding payment (the “Share Retention Method”); or (iv) any combination of
(i), (ii), or (iii). However, if the Participant is subject to Section 16 of the
Securities Exchange Act of 1934, his withholding obligation under this
Section 15 shall be satisfied by the Share Retention Method, and neither the
Company nor the Committee shall have any discretion to permit the satisfaction
of such withholding obligation by any other means.

3



--------------------------------------------------------------------------------



 



     16. Pre-Conditional and Mutual Obligations. The Company’s grant to the
Participant of the Awarded Units is mutually conditioned and dependent on the
Participant’s execution, compliance with, and the enforceability of, the terms
of the employment agreement to be executed between Company and Participant
contemporaneously herewith (the “Employment Agreement”). The Employment
Agreement includes restrictive covenants prohibiting the Participant’s
solicitation of the Company’s customers and employees, and the Participant from
engaging in competing activities for a period of time after the Participant’s
employment with the Company has ended, as well as requiring the Participant to
maintain and not disclose the Company’s confidential information. Should the
Participant violate any of these provisions in the Employment Agreement, or if
all or any part or application of these restrictive covenants contained in the
Employment Agreement is held or found invalid or unenforceable for any reason
whatsoever by a court in connection with any claim or defense asserted by the
Participant, the Participant understands that: (i) the Agreement is mutually
dependent on the enforceability of such provisions and therefore the
Participant’s right to the Awarded Units provided herein shall automatically
lapse and be forfeited; and (ii) the Company shall be entitled to receive back
the proceeds from the sale of any Common Stock by the Participant which was
issued to the Participant upon the vesting of the Awarded Units and shall be
entitled to receive back from the Participant any Common Stock which was issued
upon the vesting of the Awarded Units that is still owned by the Participant.
     17. Section 409A; Delay of Payment.
     a. It is intended that the payments and benefits provided under this
Agreement will be exempt from the application of, or comply with, the
requirements of Section 409A of the Code. The Agreement shall be interpreted,
construed, administered, and governed in a manner that effects such intent, and
the Company shall not take any action that would be inconsistent with such
intent. Without limiting the foregoing, the payments and benefits provided under
this Agreement may not be deferred, accelerated, extended, paid out or modified
in a manner that would result in the imposition of an additional tax upon the
Participant under Section 409A of the Code.
     b. To the extent (i) any payment to which the Participant becomes entitled
under this Agreement, upon the Participant’s Termination of Service pursuant to
Section 3.b. constitutes deferred compensation subject to Section 409A of the
Code, (ii) the Participant is deemed at the time of such Termination of Service
to be a “specified employee” under Section 409A of the Code, (iii) the Company
is publicly traded (as defined in Section 409A of the Code), and (iv) such
payment is subject to the delay provided for herein, then such payment will not
be made or commence until the earlier of (x) the expiration of the six (6) month
period measured from the date of the Participant’s Termination of Service; and
(y) the date of the Participant’s death following such Termination of Service.
     18. Forfeiture or Recovery. Notwithstanding anything to the contrary in the
Plan, if the Committee determines, in its sole discretion, that the Participant
has engaged in fraud or misconduct that relates to, in whole or in part, the
need for a required restatement of the Company’s financial statements filed with
the Securities and Exchange Commission, the Committee will review all incentive
compensation awarded to or earned by the Participant, including, without
limitation, any Award under the Plan, with respect to fiscal periods materially
affected by the restatement and may cause to be forfeited any vested or unvested
Awards and may recover from the Participant all incentive compensation to the
extent that the Committee deems appropriate after taking into account the
relevant facts and circumstances. Any recoupment hereunder may be in addition to
any other remedies that may be available to the Company under any other
agreement or applicable law, including disciplinary action up to and including
termination of employment.

4



--------------------------------------------------------------------------------



 



[Signature Page Follows.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
officer of the Company, and the Participant, to evidence his consent and
approval of all the terms of this Agreement, has duly executed this Agreement,
as of the date specified in Section 1 of this Agreement.

                  COMPANY:    
 
                COMMERCIAL METALS COMPANY    
 
           
 
  By:        
 
  Name:  
 
Murray R. McClean    
 
  Title:   Chairman, President and Chief Executive Officer    
 
                PARTICIPANT:    
 
                     
 
  Signature        
 
           
 
  Name:        
 
           
 
  Address:        
 
           
 
           
 
           

6